 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
       ROSA ALVAREZ, individually and                 Case No. 17-cv-00567-BAS-BGS
11     on behalf of herself and all others
       similarly situated,                            ORDER (1) DENYING MOTION
12                                                    TO STRIKE EXPERT REPORT
                                   Plaintiff,         OF JOSEPH J. EGAN;
13
             v.                                       AND
14
       NBTY, INC., et al.,                            (2) DENYING MOTION TO
15                                                    STRIKE OPINIONS AND
                                 Defendants.          TESTIMONY OF DR. BARRY
16                                                    WOLF
17                                                    [ECF Nos. 65, 66]
18
19         Currently pending before the Court are a: (1) Motion for Summary Judgment
20   by Defendants NBTY, Inc. and Nature’s Bounty, Inc.; and (2) Motion to Certify Class
21   by Plaintiff Rosa Alvarez. Before the Court may resolve these motions, however, the
22   Court must resolve Defendants’ two Motions to Strike.           (ECF Nos. 65, 66.)
23   Defendants move to strike the report of Plaintiff’s expert Joseph J. Egan, (“Mtn.
24   Strike Egan,” ECF No. 65), and the opinions and testimony of Plaintiff’s expert Dr.
25   Barry Wolf, (“Mtn. Strike Wolf,” ECF No. 66.) Plaintiff filed responses in opposition
26   to both Motions, (“Egan Opp’n,” ECF No. 72; “Wolf Opp’n,” ECF No. 73); and
27   Defendants filed replies in support of both Motions, (ECF Nos. 77, 78).
28         The Court finds the Motions suitable for determination on the papers

                                                –1–                                17cv0567
 1   submitted and without oral argument. See Civ. L.R. 7.1(d)(1). For the reasons stated
 2   below, this Court DENIES both Motions to Strike.
 3   I.    BACKGROUND
 4         Defendants manufacture, market, sell, and distribute biotin supplements under
 5   the Nature’s Bounty brand. (Second Amended Complaint, “SAC,” ECF No. 38,
 6   ¶ 1.) The products are: Biotin 5000 mcg, SUPER POTENCY Biotin 5000 mcg,
 7   QUICK DISSOLVE Biotin 5000 mcg, Biotin 10,000 mcg rapid release softgels, and
 8   Biotin 10,000 mcg HEALTH & BEAUTY rapid release liquid softgels (hereinafter,
 9   “the Products”). (Id.)
10         In 2014 and 2015, Plaintiff Rosa Alvarez purchased the 10,000 mcg HEALTH
11   & BEAUTY rapid release liquid softgels product. (Id. ¶ 15). Alvarez purchased the
12   product “in reliance on Defendants’ health benefit representations.” (Id.) The
13   Products’ labels state the Products “Support[] Healthy Hair, Skin, and Nails” and
14   provide “Energy Support.” (Id. ¶ 20.) Plaintiff claims these representations are false,
15   misleading, and reasonably likely to deceive the public. She brings claims for
16   fraudulent business acts and practice; and violations of the Consumers Legal
17   Remedies Act.
18         In sum, Plaintiff claims Defendants’ representations are false because the
19   biotin supplements do not support healthy hair, skin, and nails.       (Id. ¶ 9.) “The
20   human body only requires a finite amount of biotin on a daily basis for it to perform
21   its enzymatic functions as there are a finite number of enzymes that use biotin. Once
22   there is sufficient biotin in the body, saturation occurs and the body just does not use
23   this surplus biotin.” (Id. ¶ 3.) The average person ingests more than sufficient biotin
24   from their normal daily diet. (Id.) “Thus, biotin is not a ‘more is better’ substance,
25   nor is more biotin needed from supplementation to complete these daily enzymatic
26   functions.” (Id. ¶ 5.) “[O]nce one consumes a sufficient amount of biotin, which is
27   easily met by the general population in their everyday diets, the remainder becomes
28   functionally superfluous and does not convey any additional health benefits.” (Id.)

                                               –2–                                    17cv0567
 1   II.    ANALYSIS
 2          Defendants move to strike the expert report of Mr. Egan and the opinions and
 3   testimony of Dr. Wolf.
 4          A.     Joseph Egan
 5          Defendants claim Plaintiff improperly submitted Mr. Egan’s report as a
 6   “rebuttal” report because it offers “for the first time various damages models, charts
 7   and total calculations.” (Mtn. Strike Egan 1.) Defendants move to strike the rebuttal
 8   report under Rule 37(c)(1).1
 9                 1.      Legal Standard
10          Expert rebuttal reports must be “intended solely to contradict or rebut evidence
11   on the same subject matter identified by another party” in that other party’s expert
12   disclosures. Fed. R. Civ. P. 26(a)(2)(D)(ii). The phrase “same subject matter” should
13   be read narrowly because a broad reading that “encompass[es] any possible topic that
14   relates to the subject matter at issue[ ] will blur the distinction between ‘affirmative
15   expert’ and ‘rebuttal expert.’” Vu v. McNeil–PPC, Inc., No. CV 09–1656, 2010 WL
16   2179882, at *3 (C.D. Cal. May 7, 2010). “Accordingly, a careful analysis of each of
17   the Plaintiff’s expert[’]s proposed testimony and the corresponding [Defendant’s]
18   expert[’]s rebuttal testimony is required to determine if the rebuttal testimony is
19   proper.” Hellman–Blumberg v. Univ. of Pac., No. 12–cv–00286, 2013 WL 3422699,
20   at *2 (E.D. Cal. July 8, 2013).
21          If a disclosed rebuttal expert is not proper, “Rule 37 ‘gives teeth’ to Rule 26’s
22   disclosure requirements by forbidding the use at trial of any information that is not
23   properly disclosed.” Goodman v. Staples the Office Superstore, LLC, 644 F.3d 817,
24   827 (9th Cir. 2011) (citing Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d
25
26
     1
       Plaintiff argues Defendants’ Motion is procedurally improper because it should have been filed
27   in front of Judge Skomal and did not follow his chambers rules. (Egan Opp’n 6–7.) Because the
     Motion to Strike is related to the pending motion for summary judgment and motion for class
28
     certification, it has been referred to this Court and Judge Skomal’s rules do not apply.

                                                   –3–                                        17cv0567
 1   1101, 1106 (9th Cir.2001)). Rule 37(c)(1)’s exclusion sanction is mandatory unless
 2   failure to disclosure is substantially justified or harmless. Fed. R. Civ. Pro. 37(c)(1).
 3                 2.    Analysis
 4           As background, the Parties exchanged initial expert designations and reports
 5   on June 1, 2018. (Mtn. Strike Egan 2.) Plaintiff designated Dr. Barry Wolf, and
 6   Defendants designated Dr. Donald Mock (a science expert) and Dr. Jesse David (an
 7   economist). (Id. at 2.) Dr. David provided a report discussing a damages calculation.
 8   (Id.)     Dr. David opines that a consumer’s damages due to a seller’s
 9   misrepresentations are calculated as “the difference between the actual price paid by
10   the consumer and the actual value received.” (“David Report,” ECF No. 65-5, ¶ 11.)
11   Therefore, if “misrepresentations caused retail prices to be higher than what they
12   otherwise would have been, then a particular class member’s damages would equal
13   the difference between the price she actually paid for the product and the price that
14   would have occurred in the but-for world.”           (Id.)   In interpreting Plaintiff’s
15   Complaint, Dr. David opines that Plaintiff is seeking a full refund of the retail price
16   of the Products. (Id. ¶ 12.) Dr. David opines that a full refund is not an appropriate
17   class-wide remedy because the market value of the Products “in the absence of the
18   alleged misrepresentations” is not zero; i.e., at least some consumers got some benefit
19   from the supplements. (Id. ¶ 14.) Dr. David concludes that damages “cannot be
20   measured on a class-wide basis using common evidence.” (Id. ¶ 17.)
21           Plaintiff then designated Mr. Egan, a damages expert. Mr. Egan’s report is
22   titled “Rebuttal Expert Report of Joseph J. Egan.” Mr. Egan opines that Dr. David’s
23   assertion that “a full refund is not an appropriate class-wide remedy” is erroneous.
24   (“Egan Report,” Exhibit B of ECF No. 82-1.) It is Egan’s opinion that “common
25   methods and formulas can be used to estimate damages in this matter.” (Id.) Mr.
26   Egan provides “two basic methods to estimate class-wide damages using common
27   methodologies and formulas: the retail method and the wholesale method.” (Id. at
28   27.) Egan’s inclusion of two detailed methods to calculate damages, for the first time

                                               –4–                                     17cv0567
 1   through a rebuttal report, is why Defendants protest.
 2          In the broad sense, Mr. Egan’s report is of course responding to Dr. David’s
 3   report: Dr. David opines that damages cannot be measured on a class-wide basis
 4   using common evidence, and Mr. Egan disagrees and provides two methods which,
 5   in his opinion, do so. The ways he provides are elaborations of what Plaintiff’s
 6   theory has been all along: calculate damages by multiplying the price of the product
 7   times the number of products sold.2 Mr. Egan also opines that if certain purchases
 8   “should be excluded from the class aggregate damages calculation, the aggregate
 9   damages amount need only be reduced by 0.00138%, or at most 1%.” (Egan Report
10   16.)3 This is a response to Dr. David’s opinion that those who “do derive some
11   benefit from the biotin supplements . . . would not have suffered damages equal to
12   the full price of the products” and there needs to be some method to exclude those
13   consumers from receiving damages. (David Report ¶ 15.) Mr. Egan’s report is in
14   sum a response to Dr. David’s report. The issue therefore is whether Mr. Egan’s
15   report is “narrowly tailored” to the subject matter of Dr. David’s report. See
16   Hellmann-Blumberg, 2013 WL 3422699, at *2.
17          Before designating Mr. Egan, Plaintiff had not yet designated an expert to
18   provide a methodology in which to calculate damages. Plaintiff argues she did not
19   originally need to present a damages theory because “the case involves a straight-
20   forward, full refund damages theory such that all Plaintiff needs at trial is someone
21   to perform the summary of the arithmetic calculations based upon verified retail sales
22   data.” (Egan Opp’n 10, 12–13 (citing Plaintiff’s motion for class certification).)
23
     2
       The retail method is performed “by multiplying the total quantity of the various Biotin Products
24   shipped to each state as reported by Defendants by an average retail price of each of the Biotin
25   Products.” (Egan Report 8.) The wholesale method “uses the wholesale sales information for the
     various Defendants’ Biotin Products to calculate the class damages, rather than the average retail
26   price actually paid by consumers.” (Id. at 13.) The wholesale method results in an understated
     estimate because business retailers usually sell products at above wholesale price. (Id.)
27   3
       This number comes from Dr. Wolf, who opines that only 0.000138 percent of the U.S. population
     have a biotin deficiency and are the only ones who would benefit from Defendants’ biotin
28
     supplements. (“Wolf Report,” ECFR No. 66-3, ¶ 26.)

                                                    –5–                                        17cv0567
 1   Plaintiff states she had thus satisfied her Rule 23(b)(3) burden. (Id. at 11.) But when
 2   Dr. David opined that class-wide damages were not possible, Mr. Egan rebutted this
 3   with arithmetic calculations. (Id. at 10.)
 4         Indeed, a party’s rebuttal expert report “is not the time to change
 5   methodologies to account for noted deficiencies; instead, it is to respond to criticisms
 6   of such methodologies.” Matthew Enter., Inc. v. Chrysler Grp. LLC, No. 13-cv-4236-
 7   BLF, 2016 WL 4272430, at *2 (N.D. Cal. Aug. 15, 2016) (internal quotation marks
 8   omitted). But “offering a different, purportedly better methodology is a proper way
 9   to rebut the methodology of someone else.” TCL Commc’ns Tech. Holdings Ltd. v.
10   Telefonaktenbologet LM Ericsson, No. 14-341 JVS, 2016 WL 7042085, at *4 (C.D.
11   Cal. Aug. 17, 2016). The Court finds Mr. Egan’s opinion to be a proper rebuttal
12   opinion; he is not changing Plaintiff’s method in calculating damages but is
13   responding to the contention that there is no methodology to calculate damages on a
14   class-wide basis. Rebuttal testimony is permitted to “question the assumptions and
15   methods” of an opposing expert but may not present “new facts” or “novel
16   argument.”    LaFlamme v. Safeway, Inc., No. 09-cv-514-ECR-VPC, 2010 WL
17   3522378, at *8 (D. Nev. Sept 2, 2010). There are no new facts or argument in Egan’s
18   report—only new, responsive methods. Finally, the fact that the damages calculation
19   could also be used in Plaintiff’s case in chief “does not necessarily bar its admission
20   by a rebuttal expert.” Hellmann-Blumberg, 2013 WL 3422699, at *5. Just because
21   Plaintiff could have designated Mr. Egan as an expert in the first place does not mean
22   the evidence may not be introduced as rebuttal evidence if it refutes the subject matter
23   of Defendants’ expert witness testimony. Id.
24         Accordingly, because Mr. Egan’s report is a proper rebuttal opinion, the Court
25   DENIES Defendants’ Motion to Strike Mr. Egan’s expert report.
26         B.     Barry Wolf
27         Defendants move to strike Dr. Wolf’s opinion under Daubert v. Merrell Dow
28   Pharmaceuticals, Inc., 43 F. 3d 1311, 1318 (9th Cir. 1995).

                                                  –6–                                 17cv0567
 1                1.     Legal Standard
 2          Rule 702 of the Federal Rules of Evidence governs the admissibility of expert
 3   testimony. Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 859 (9th Cir.
 4   2014). Rule 702 provides that a witness “qualified as an expert by knowledge, skill,
 5   experience, training, or education may testify in the form of an opinion or otherwise
 6   if”:
 7             (a) the expert’s scientific, technical, or other specialized knowledge
                   will help the trier of fact to understand the evidence or to
 8                 determine a fact in issue;
 9             (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and methods;
10                 and
11             (d) the expert has reliably applied the principles and methods to the
                   facts of the case.
12
13   Fed. R. Evid. 702. Under Rule 702, expert testimony must be both relevant and
14   reliable. Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 462 (9th Cir. 2014).
15   Relevancy simply requires that “[t]he evidence . . . logically advance a material aspect
16   of the party’s case.” Cooper v. Brown, 510 F.3d 870, 942 (9th Cir. 2007). Reliability
17   requires that an expert’s testimony “have a reliable basis in the knowledge and
18   experience of his discipline.” Estate of Barabin, 740 F.3d at 462 (quoting Kumho
19   Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 148 (1999)).
20          Courts are not concerned with the “correctness of the expert’s conclusions but
21   the soundness of his [or her] methodology.” Primiano v. Cook, 598 F.3d 558, 564
22   (9th Cir. 2010) (quoting Daubert, 43 F. 3d at 1318). “For scientific opinion, the court
23   must assess the reasoning or methodology, using as appropriate such criteria as
24   testability, publication in peer reviewed literature, and general acceptance, but the
25   inquiry is a flexible one.” Id. at 564. “Shaky but admissible evidence is to be attacked
26   by cross examination, contrary evidence, and attention to the burden of proof, not
27   exclusion.” Id.; see also Daubert, 509 U.S. at 595–96.
28

                                               –7–                                      17cv0567
 1          The duty falls upon the district court to act “in a gatekeeping role, to assess
 2   whether the reasoning or methodology underlying the testimony is valid and whether
 3   that reasoning or methodology properly can be applied to the facts in issue.” Ollier,
 4   768 F.3d at 860 (quoting Daubert, 509 U.S. at 592–93) (internal quotation marks
 5   omitted). The party seeking to offer the testimony bears the burden of establishing
 6   its admissibility. In re ConAgra Foods, Inc., 302 F.R.D. 537, 549 (C.D. Cal. 2014)
 7   (citations omitted).
 8                  2.      Analysis
 9          Dr. Wolf opines that “Defendants’ biotin products do not provide any benefits
10   to the general population and, thus, they do not help support healthy hair, skin and
11   nails, or energy or energy production.” (“Wolf Report,” ECF No. 66-3, ¶ 11.) While
12   large doses of biotin benefit “an infinitesimally small number of persons who have
13   one of three inherited metabolic, biotin-responsive disorders,” they are “superfluous
14   and worthless for all other individuals” because of “the metabolic characteristics of
15   biotin, its availability from most food sources, and the finite needs of the human body
16   for biotin.” (Id. ¶ 12.)
17          Defendants do not challenge the expert qualifications of Dr. Wolf or the
18   relevancy of his opinions.4 Defendants only challenge the reliability of his testimony.
19   Defendants argue Dr. Wolf in the “best case scenario is to cast doubt on the science
20   cited by Defendants.” (Mtn Strike Wolf 3.) Defendants argue Dr. Wolf’s expert
21   testimony should be excluded because “science has yet to answer the question posed
22   by the Plaintiff.” (Id. at 6 (citing, e.g., Henricksen v. ConocoPhillips Co., 605 F.
23   Supp. 2d 1142, 1178 (E.D. Wash. 2009)). Defendants argue “[w]hile [Dr. Wolf] may
24   sincerely believe that biotin supplements do not benefit anyone in what he defines as
25   the general population, he has admitted that science has yet to answer the question
26
27   4
       There is no question that Dr. Wolf’s opinion testimony is relevant under Daubert because it
     “logically advance[s] a material aspect” of Plaintiff’s case. See Estate of Barabin, 740 F.3d at 463.
28
     Plaintiff’s entire theory of the case is that biotin supplements are unnecessary.

                                                     –8–                                          17cv0567
 1   either way.” (Id. at 7.) Defendants request the Court strike the expert opinion
 2   because it is “not based on concluded science.” (Id. at 8.)
 3          In analyzing the reliability of an expert’s testimony, the Court considers a
 4   number of factors including: (1) whether the theory can be and has been tested; (2)
 5   whether it has been subjected to peer review; (3) the known or potential rate of error;
 6   and (4) whether the theory or methodology employed is generally accepted in the
 7   relevant scientific community. Daubert, 509 U.S. at 593–94. However, “Daubert’s
 8   list of specific factors neither necessarily nor exclusively applies to all experts or in
 9   every case.” Kumho Tire Co., 526 U.S. at 141. “[F]ar from requiring trial judges to
10   mechanically apply the Daubert factors . . . judges are entitled to broad discretion
11   when discharging their gatekeeping function.” United States v. Hankey, 203 F.3d
12   1160, 1168 (9th Cir. 2000) (citing Kumho, 526 U.S. at 150–52).
13          Dr. Wolf opines the dietary adequate intake of biotin is between 30 to 35
14   mcg/day for adults, per the Food and Nutrition Board of the Institute of Medicine.
15   (Wolf Report ¶ 21.)5 The Western diet consists of between 35 to 75 mcg of biotin
16   per day. (Id.)6 Therefore, large doses of biotin are unnecessary because one’s daily,
17   natural consumption of biotin is adequate without supplementation. (Id.) He opines
18   that even people exhibiting hair loss may not benefit from biotin, because these
19   people are “perfectly able to produce adequate amounts of free biotin to activate the
20   finite number of carboxylases through their diets and recycling.” (Id. ¶ 24.)
21          Indeed, Dr. Wolf somewhat argues a negative, i.e. that there is evidence to
22   support the contention that one does not need any more biotin, thus one does not need
23   and cannot benefit from Defendants’ Products. There is no question that Dr. Wolf
24
     5
25     In support, Dr. Wolf cites: Institute of Medicine (US) Standing Committee of the Scientific
     Evaluation of Dietary Reference Intakes and its Panel on Folate Dietary Reference Intakes of
26   Thiamin, Riboflavin, Niacin, Vitamin B6, Folate, Vitamin B12, Panthothenic Acid, Biotin, and
     Choline., National Academy Press (US), Washington, D.C., 1998. (Wolf Report p. 17.)
27   6
       In support, Dr. Wolf cites: D.M. Mock Biotin. in: A. C. Ross, B. Calballero, R. J. Cousins, K. L.
     Tucker, and T. R. Ziegler (Eds.) Modern Nutrition in Health and Disease, Lippincott Williams and
28
     Wilkins, Baltimore, MD, 2014, pp. 390-398. (Wolf Report p. 17.)

                                                    –9–                                         17cv0567
 1   does not present, for example, studies where a person took large doses of biotin and
 2   did not benefit. Dr. Wolf opines there is no need for such studies because “the
 3   science regarding supplemental biotin, including mega-dose biotin, is so well-
 4   developed that it would be a waste of time to research this question.” (Wolf Opp’n
 5   1 (citing Dr. Wolf’s rebuttal report).) The Court’s function is not to determine the
 6   truth of Dr. Wolf’s opinion but is to serve as a “gatekeeper” to prevent “junk science”
 7   from being admitted. Ellis, 657 F.3d at 982; Primiano, 598 F.3d at 564. The Court
 8   finds Dr. Wolf has presented evidence to support his opinion by producing cited data
 9   that one only needs a finite amount of biotin and that the need is met by one’s daily
10   diet. The plausible deduction that any further biotin, such as that in Defendants’
11   Products, is thus unnecessary is based on cited and supported principles. Therefore,
12   the Court finds that Defendants’ criticism of Dr. Wolf’s opinion goes to the weight
13   as opposed to the admissibility. The Court DENIES Defendants’ Motion to Strike
14   the opinions and testimony of Dr. Wolf.
15      III.   CONCLUSION
16         For the foregoing reasons, the Court DENIES Defendants’ Motions to Strike.
17   (ECF Nos. 65, 66.)
18         IT IS SO ORDERED.
19   DATED: March 25, 2019
20
21
22
23
24
25
26
27
28

                                              – 10 –                                 17cv0567
